Citation Nr: 1824163	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-31 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for lumbar spine degenerative changes (claimed as spine condition).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to August 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2017, the veteran presented testimony before the undersigned Veterans Law Judge during a video conference hearing.  A transcript of the hearing is of record.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran is entitled to service connection for lumbar spine degenerative changes (claimed as spine condition).


CONCLUSION OF LAW

The criteria for entitlement to service connection for lumbar spine degenerative changes (claimed as spine condition) have been met.  38 U.S.C. §§ 1110, 5102, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Lumbar Spine Degenerative Changes 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Here, the first Shedden element is met.  A private medical examination report dated in December 2016 shows that the Veteran has been diagnosed with degenerative disc disease.

Regarding Shedden element two, the Veteran's military occupational specialty in the Army was as a wheel vehicle repairer for 7 years and 4 months.  See January 2016 DD-214.  While the Veteran's service treatment records reveal no in-service treatment for degenerative disc disease, the Veteran's service treatment records nevertheless indicate several treatments for back ailments.  See, e.g., May 2011 medical treatment record, pp. 3, 8, 10.  Additionally, the Veteran has credibly explained that her exit physical did not have an X-ray of her spine because she was pregnant at the time of her exit physical because it was corroborated by the date of birth of her son shortly after leaving service.  See March 2011 statement in support of claim, p. 1; July 2008 declaration of status of dependents, p. 2.  Thus, the Board finds that Shedden element two has been met.

Finally, regarding the third element of Shedden, the Veteran has two competing medical opinions regarding whether her current back condition is related to her active duty service.  In a May 2014 VA examination, the examiner opined that the Veteran's herniation of the lumbar spine would not be secondarily related to her service-connected feet or knee conditions.  The examiner stated that the Veteran's arthritis in her feet and knees would not cause arthritis in her lumbar spine.  Rather, the examiner opined that the Veteran's lumbar spine disability is at least as likely as not caused by idiopathic arthritis.  However, the VA examiner did not provide an opinion regarding whether the Veteran's current back disability was directly related to her active duty service.

Nevertheless, in an April 2017 private medical examination, the examiner stated that the Veteran's degenerative disc disease was more likely than not directly related to the Veteran's duties during the time of her active duty service.  The examiner did a thorough file review and noted that the Veteran's entry physical in August 1983 was normal in regard to her back and that there was no evidence that the Veteran suffered from low back pain prior to enrolling in the military.  The examiner explained that the during the Veteran's time in service, the Veteran worked as a heavy wheel vehicle mechanic, which required manual labor on tanks that involved frequent heavy lifting.  The examiner noted that the Veteran began to have multiple visits to military physicians during this time with complaints of back pain and that she continued to suffer from chronic, daily low back pain. The examiner further noted that the Veteran has completed several courses of physical therapy over the years and taken multiple prescription medications to help manage her chronic pain.  The examiner noted that there was no curative option for the Veteran's pain at this time.  

The Board has carefully considered the May 2014 and December 2016 medical opinions and finds that the December 2016 medical opinion has more probative weight because it was made after a thorough file review and was explained with well-reasoned rationale supported by accurate factual evidence in the Veteran's claims file, particularly linking the Veteran current back disability to her in-service military occupational specialty that required her to do frequent heavy lifting.  As such, the Board finds that the third Shedden element has been met.  

Accordingly, the Board finds that a grant of service connection lumbar spine degenerative changes (claimed as spine condition) is warranted.


ORDER

Entitlement to service connection for lumbar spine degenerative changes (claimed as spine condition) is granted.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


